ORDER

PER CURIAM.
Defendant appeals her conviction, in a court tried case, of failing to drive on the right side of the highway, § 304.015, RSMo 1986. She was fined fifteen dollars plus court costs. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).